Case 1:20-cr-00016-LEK Document 22 Filed 03/31/20 Page 1 of 2     PageID #: 61


                                                                         FILED IN THE
                                                                UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII
                                                                  Mar 31, 2020, 2:38 pm
                                                                     SUE BEITIA, CLERK   JT
Case 1:20-cr-00016-LEK Document 22 Filed 03/31/20 Page 2 of 2   PageID #: 62
